DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.
Applicant’s amendments to the claims and arguments filed on November 4, 2021 have been received and entered. Claims 1-20 have been amended. The Bradley’s declaration filed on November 4, 2021 have been received and considered. The declaration will be discussed below as it pertains to the rejection. Claims 1-20 are under consideration. 

Election/Restrictions
Applicant’s election of claims 1-3, 7-8, 10, 12-15 (group I) in the reply filed on December 4, 2020 was acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Upon further consideration restriction requirement between invention of group I and II were withdrawn and all the withdrawn claims 4-6, 9, 1, 16-20 were rejoined with the elected invention. 

New & Maintained-Claim Rejections - 35 USC § 102-in modified form
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-11, 16-17 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Murphy et al (USPGPUB 20140017782, dated 1/16/2014, EFD 07/21/2003) as evidenced by Murphy (USP 6596541, dated 07/22/2003).

 It is relevant to note that Murphy et al teach creating the human variable/mouse constant monoclonal antibody by performing the equivalent variable region substitutions on kappa light chain loci and breeding all three hybrid loci to homozygocity together in the same mouse. region such that the mouse produces a serum containing an antibody comprising The resultant transgenic mouse will have a genome comprising entirely human heavy and kappa light chain variable gene loci operably linked to entirely endogenous mouse constant a human variable region and a mouse constant region in response to antigenic stimulation. Such a mouse may then be used as a source of DNA encoding the variable regions of human antibodies and DNA encoding the variable regions of the heavy and light chains of the antibody is operably linked to DNA encoding the human heavy and light chain constant regions in cells of said mouse, which are capable of expressing active antibodies meeting the limitation as disclosed in alternative interpretation discussed supra (see para. 105).
With respect to claim 4-6, 9 and 16, Murphy et al teach that the hybridoma or Cho cells further comprises a heavy chain immunoglobulin locus comprising a human heavy chain variable region gene segment (human VH, DH, JH) operably linked to mouse constant region gene segment and wherein the mouse expresses an antibody having a kappa light chain encoded by the kappa light chain immunoglobulin locus and a heavy chain encoded by the heavy chain immunoglobulin locus (see claims 11-20 of ‘782 and figure 4). It is relevant to note that Murphy discloses “the resultant hybrid immunoglobulin loci will undergo the natural process of rearrangements during B-cell development to produce the hybrid antibodies.” Thus, B cells or hybridoma obtained or made from the transgenic mouse would produces a hybrid antibody that comprises a human heavy chain variable region encoded by the rearranged human  immunoglobulin heavy chain variable region gene, a mouse heavy chain constant region encoded by the mouse heavy chain constant region gene, a human kappa chain variable region encoded by the rearranged human immunoglobulin kappa chain variable region gene, and a mouse kappa chain constant region encoded by the mouse kappa chain constant region gene (see para. 76 and 90). 
Regarding claims 8-9 11, Murphy et al teach there is a direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact. For example, the murine immunoglobulin heavy chain intronic enhancer, Em, has been shown to be critical for V-D-J recombination as well as heavy chain gene expression during the early stages of B cell development (see para. 92). It is relevant to note that Murphy emphasizes given the critical functions of the transcriptional control elements, it is desirable to maintain these sequences intact (see para. 92). Further direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci suggest that cell from the mouse is nonfunctional to express endogenous mouse IgH and Ig Kappa chain.
With respect to claims 17, Murphy et al teach creating the human variable/mouse constant monoclonal antibody by performing the equivalent variable region substitutions on kappa light chain loci and breeding all three hybrid loci to homozygocity together in the same .

Response to arguments
Applicant disagree with the rejection arguing that claims have been amended to recite isolated cells comprising a chimeric immunoglobulin kappa locus comprising human variable region Vk and JK gene segments. Applicant argues that  '782 disclosure focuses on the precise replacement of the mouse heavy chain locus comprising unrearranged variable region (VDJ) gene segments with their human counterpart. The final steps in creating the human variable/mouse constant monoclonal antibody producing-mouse will be performing the equivalent variable region substitutions on the lambda and kappa light chain loci and breeding all three hybrid loci to homozygocity together in the same mouse. The resultant transgenic mouse will have a genome comprising entirely human heavy and light chain variable gene loci operably linked to entirely endogenous mouse constant region such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation. Such a mouse may then be used as a source of DNA encoding the variable regions of human antibodies. Using standard recombinant technology, DNA encoding the variable regions of the heavy and light chains of the antibody is operably linked to DNA encoding the human heavy and light chain constant regions in cells, such as a CHO cells, which are capable of expressing active antibodies", [0105]. Applicant notes this above final paragraph of Murphy '782 provides little detail on how to achieve a chimeric antibody light chain locus analogous to the chimeric IgH locus. human kappa Ig light chain locus has two distinct groupings of kappa V gene segments (termed "proximal" and "distal") separated by 800kb, a gap which is absent in the human IgH locus. Further especially a chimeric antibody lambda chain 
In response, it is noted that Murphy et al teach an ES cell, a hybridoma or a CHO cells  (claim 10) comprising a kappa light chain immunoglobulin locus comprising a human kappa chain variable region and a non-human(mouse) kappa light chain constant region at endogenous kappa light chain locus (see claim 3, 8). It is emphasized that the ES cell, the hybridoma and the CHO cells disclosed in the Murphy are all isolated cells, therefore meets the claim limitations. Further, claims in Murphy also disclose cell produces an antibody that comprises a human light chain variable region and a mouse light chain constant region (see claim 7). It is relevant to note that Murphy et al explicitly teach at paragraph [0019] of the application as filed states that in certain embodiments “the immunoglobulin variable gene locus is a locus selected from the group consisting of a) a variable gene locus of the kappa light chain; b) a variable gene locus of the lambda light chain; and c) a variable gene locus of the heavy chain.”. Accordingly, the Murphy teaches the claimed species of modified kappa light chain loci. Further, it was well-known in the art at the time of the invention that either the kappa chain or the lambda light chain is rearranged in individual B cells and hybridomas such as one disclosed in Murphy. Murphy states that in certain embodiments "the immunoglobulin variable gene locus is a locus selected from the group consisting of a) a variable gene locus of the kappa light chain; b) a variable gene locus of the lambda light chain; and c) a variable gene locus of the heavy chain (see para 19)." Additionally, Murphy discloses "performing the equivalent variable region substitutions [as performed on the 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., any specific kappa V gene segments either "proximal" and/or "distal" separated by 800kb, a gap which is absent in the human IgH locus are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, claims are broad and requires cells comprising a chimeric immunoglobulin kappa locus comprising human variable region Vk and JK gene segments. To the extent, Murphy teaches mouse kappa light chain variable region locus is replaced, in whole or in part, with a corresponding human kappa light chain variable region locus, it is applicable to the rejection (see para. 24). It is further emphasized that instant application claims priority from US6596541 and teaching of 541 also disclose an isolated cells or isolated mouse embryonic stem cell containing a genetically modified immunoglobulin variable region gene locus produced by a method, wherein the mouse kappa light chain variable region locus is replaced with a human kappa light chain variable region locus. In view of foregoing, it is apparent that the teaching of Murphy et al is enabling as evident from the claims in issued US patent no US 6596541and US8791323 (see claims 12-15 of ‘541, cited as evidence and used in obviousness rejection). In view of foregoing, it is apparent that Murphy explicitly teaches replacing mouse kappa variable gene segment with whole of human kappa variable gene segment to produce an isolated cell comprising a kappa light chain immunoglobulin locus comprising a human kappa chain variable region and a mouse kappa light chain constant region at endogenous kappa light chain locus (see claim 3, 8).  Applicant’s argument of relying on prosecution history of another application 20140017782 is 
On pages 10-13 of he applicant’s arguments, applicant argues that Murphy fails to teach a “cell comprising a chimeric immunoglobulin kappa locus”, wherein “said locus comprising a rearranged human V«J« gene operably linked to a mouse kappa chain constant region gene”. Murphy further do not teach said cell expresses said chimeric light chain comprising a human kappa variable region and a mouse kappa constant region’, and “The isolated cell of claim 2, wherein said cell produces an antibody comprising said chimeric light chain’ as required by instant base claim. Applicants’ arguments have been fully considered, but are not found persuasive.
In response, it is noted that Murphy teaches ""an embryonic stem cell wherein the mouse
kappa light chain variable region locus is replaced, in whole or in part, with a human kappa light chain variable region locus" (col. 7, lines 65-67, col. 8 1-4) and "a transgenic mouse having a genome comprising human heavy and/or light chain variable region loci operably linked to endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation" ( col. 8, 11. 22-27 of ‘541). It is also disclosed that "DNA encoding the variable regions of the heavy and light chains of the antibody ... in cells, such as a CHO cells, natural process of rearrangements during B-cell development to produce the hybrid antibodies.” Thus, B cells isolated or hybridoma made therefrom derived from the transgenic mouse would produces a hybrid antibody that comprises a human heavy chain variable region encoded by the rearranged human  immunoglobulin heavy chain variable region gene, a mouse heavy chain constant region encoded by the mouse heavy chain constant region gene, a human kappa chain variable region encoded by the rearranged human immunoglobulin kappa chain variable region gene, and a mouse kappa chain constant region encoded by the mouse kappa chain constant region gene (see para. 76 and 90 of ‘780). 
On pages 14-15 of the applicant’s argument, applicant argues that claimed cell is capable of expressing a chimeric light chain polypeptide comprising human kappa variable region and a mouse kappa constant region. Applicant assert that ES cells does not express a light chain polypeptide. Applicant notes that Murphy’782 does not teach how to make a cell which
meets the limitations of Applicant’s claims. Without a teaching of how to make the cell of
Applicant’s claims, Murphy is not an enabling reference and therefore does not qualify as art which anticipates the instant claims transgenic mouse Applicant notes that none of claims 12-15 of US Patent No. 6,596,541 nor the claims of US Patent No. 8,791,323 are directed to a cell which require “said cell being capable of expressing a chimeric light chain polypeptide comprising a human kappa variable region and a mouse kappa constant region” as required by the instant claims. Applicants’ arguments have been fully considered, but are not found persuasive.
In response, it is noted that applicants have engaged in selective reading of the teachings of Murphy et al. to formulate the grounds for not teaching of the invention. Murphy states that in certain embodiments "the immunoglobulin variable gene locus is a locus selected from the group consisting of a) a variable gene locus of the kappa light chain; b) a variable gene locus of the Murphy provides, in some embodiments, a mouse that "produces ... an antibody comprising a human variable region and a mouse constant region" (column 27, lines 12-14). Murphy teaches that the chimeric locus is formed at a human/mouse chimeric junction so that "all of the sequences necessary for proper transcription, recombination, and/or class switching ... remain intact" (column 24, lines 32-35). Murphy teaches that "[t]he resultant hybrid immunoglobulin loci will undergo the natural process of rearrangements during B-cell development to produce the hybrid antibodies"(col. 24, 11. 6-8). Thus, Murphy discloses a transgenic mouse comprising human kappa variable region gene segments and mouse constant region gene segments, where the mouse is capable of producing reverse chimeric antibodies. Thus, the mouse comprises a cell (e.g., a B cell) that comprises a rearranged human VKJK gene operably linked to a mouse kappa chain constant region gene generated by the rearrangement of unrearranged human immunoglobulin
VK and JK gene segments that operatively replace endogenous mouse immunoglobulin kappa V and J gene segments. Thus, an isolated cell (spleen cells) from said mouse would be expressing a rearranged human VKJK gene encoding an Ig light chain polypeptide and a rearranged VDJ gene encoding an Ig heavy/kappa chain polypeptide that is operably linked to DNA encoding the mouse heavy and light chain constant regions in cells meets the limitation of claim.  It should be noted that Murphy additionally teaches that "DNA encoding the variable regions of the heavy and kappa light chains of the antibody (produced by the provided mouse) is operably linked to DNA encoding the human heavy and light chain constant regions in cells, such as a CHO cells, which are capable of expressing active antibodies" (col. 27, lines 14 to col. 28 lines 1- 3). As such, the CHO cells would be expressing a rearranged human VKJK gene encoding an Ig light chain polypeptide and a rearranged VDJ gene encoding an lg heavy chain polypeptide meeting the limitation of claim. Finally, Murphy also contemplated "hybridomas made from transgenic mice comprising some or all of the human variable region immunoglobulin loci" (col.  28, lines. 7-9). Thus, contrary to applicants’ argument Murphy teaches a B cell, a hybridoma, and a host cell that expresses a rearranged human VKJK gene and encodes an Ig light chain polypeptide 

Withdrawn-Claim Rejections - 35 USC § 103
Claims 1-13, 15-18 and 20 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USPGPUB 20140017782, dated 1/16/2014, filed on 09/25/2013, EFD 07/21/2003 or USP 8791323, dated 07/29/2014, EFD 07/21/2003) Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Tanamachi et al. (W02007/117410, IDS) as evidenced by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS).  Upon further consideration, instant rejection is withdrawn in view of new modified rejection that is presented below.
Claims 1, 5, 9, 12-14, 17-19 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Tanamachi et al. (W02007/117410, IDS) as evidence by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS)), as applied above 1, 5, 9, 17-18 and further in view of Adams (Genomics. 2005 December; 86 (6):753-8). The rejection is withdrawn for the reasons discussed above.

New-Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USPGPUB 20140017782, EFD 07/21/2003 or USP 8791323, EFD 07/21/2003) Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record), Tanamachi et al. (W02007/117410, IDS), Adam (Genomics. 2005 December; 86 (6):753-8), Retter et al (J Immunol 2007; 179:2419-2427) and Ravetch et al (Cell, 1981, 27 583-591) as evidenced by NCBI Accession No. (AJ851868, 2007, X97051, 2006 and L800401, dated 2003, IDS). 
Claim interpretation: The transitional term "comprising", here which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements, therefore recitation of truncated mouse Igk JC intron comprises 782 bp of mouse intronic DNA is interpreted as more than 782bp but less than full length mouse JC intronPage 15 of 43. (See MPEP 2111.03). 
With respect to claims 1-3, 7, 10, Murphy et al teach a hybridoma or a CHO cell comprising a light chain immunoglobulin locus comprising a human light chain variable region (VJ) and a mouse light chain constant region and wherein the light chain immunoglobulin locus is a kappa light chain locus, wherein the light chain immunoglobulin locus is an endogenous light chain immunoglobulin locus and  wherein the mouse expresses an antibody having a light chain encoded by the light chain immunoglobulin locus (see claims 1-3, 6-9 and 10 of ‘782). It is further disclosed that "DNA encoding the variable regions of the heavy and light chains of the antibody ... in cells, such as a CHO cells, which are capable of expressing active antibodies" (col. 23, 1. 14 to col. 24, lines 1-7, para. 105 of 782).
With respect to claim 4-6, 9 and 16, Murphy et al teach that the hybridoma or Cho cells further comprises a heavy chain immunoglobulin locus comprising a human heavy chain variable region gene segment (human VH, DH, JH) operably linked to mouse constant region gene segment and wherein the mouse expresses an antibody having a kappa light chain encoded by the kappa light chain immunoglobulin locus and a heavy chain encoded by the heavy chain immunoglobulin locus (see claims 11-20 of ‘782 and figure 4). It is relevant to note that Murphy discloses “the resultant hybrid immunoglobulin loci will undergo the natural process of rearrangements during B-cell development to produce the hybrid antibodies.” Thus, B cells or hybridoma obtained or made from the transgenic mouse would produces a hybrid antibody that comprises a human heavy chain variable region encoded by the rearranged human  immuno-globulin heavy chain variable region gene, a mouse heavy chain constant region encoded by the mouse heavy chain constant region gene, a human kappa chain variable region encoded by the rearranged human immunoglobulin kappa chain variable region gene, and a mouse kappa chain constant region encoded by the mouse kappa chain constant region gene (see para. 76 and 90). 
Regarding claims 8-9 11, Murphy et al teach there is a direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact. For example, the murine 
With respect to claims 17, Murphy et al teach creating the human variable/mouse constant monoclonal antibody by performing the equivalent variable region substitutions on kappa light chain loci and breeding all three hybrid loci to homozygocity together in the same mouse. The resultant transgenic mouse will have a genome comprising entirely human heavy and kappa light chain variable gene loci operably linked to entirely endogenous mouse constant region such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation. Such a mouse may then be used as a source of DNA encoding the variable regions of human antibodies and DNA encoding the variable regions of the heavy and light chains of the antibody is operably linked to DNA encoding the human heavy and light chain constant regions in cells, such as a CHO cells, which are capable of expressing active antibodies (see para. 105). In a preferred embodiment, Murphy et al teach hybridoma cells made from transgenic mice comprising some or all of the human variable region immunoglobulin loci that are used as a source of DNA encoding the human variable regions (see para. 105).
This is further evidenced by the teaching of Stevens who reported that the antibodies produced by mice possess mouse constant regions, … have developed high-throughput methods for the joining of desired variable regions to human constant regions of any type, and the subsequent insertion into mammalian production lines to create fully-human antibodies (see page 74).

    PNG
    media_image1.png
    279
    408
    media_image1.png
    Greyscale


 Regarding claims 8, 11-19, Stevens essentially disclose that the entire hu an Ig heavy and kappa light chain variable repertoire has been integrated into ES cells. The resulting genomic loci are stable throughout multiple generations of mice and have been shown to be used productively, generating antibodies of diverse fully-human variable sequences. High affinity therapeutic antibodies have been generated to many different antigens utilizing standard hybridoma and cloning techniques, further highlighting the speed and efficiency (see page 74). It is disclosed that the antibodies produced by the mice possess mouse constant regions, …. have developed high-throughput methods for the joining of desired variable regions to human constant regions of any type, and the subsequent insertion into mammalian production lines to create fully-human antibodies (see page 74).
However, combination of referencs does not teach (i)  IgH JC intronic DNA comprises mouse 129 strain JC intronic DNA or the truncated mouse IgH HC intron is less than 2 kb (see claim 18 and 19)  and (ii) Chimeric immunoglobulin kappa locus comprising in 5' to 3' transcriptional order said unrearranged human kappa variable region gene segments, a truncated human IgH/k JC intron, a truncated mouse IgH/k JC intron, and said mouse heavy/kappa constant region comprising said endogenous mouse heavy/ kappa C gene segment. 
Aguilera teaches that Ig heavy/light chain enhancer in the intron separating the JH region and the Cμ exons in mice (p. 3689, col. I). It is further disclosed that that the identified enhancer is typically about 1 kb or less from the 3' J gene segment (see 1 kb scale bar, figure 1A).  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

However, combination of references does not teach intronic DNA comprises mouse 129 strain JC intronic DNA comprising human DNA and truncated mouse JC intron.
129Sv-derived embryonic stem (ES) ceil lines, which are generally considered to be more reliable at colonizing the germ line than ES cells derived from' other strains. It is disclosed that the efficiency of recombination is affected by many factors, including the isogenicity and the length of homologous sequence of the targeting vector and the location of the target locus. Adams et al teaches double-end sequencing and mapping of 84,507 bacterial artificial chromosomes (BACs) generated from AB2.2 ES cell DNA (that have aligned these BACs against the mouse genome and displayed them on the Ensembl genome browser. Adams explicitly discloses that these BAC resources can be used for the rapid construction of targeting vectors via recombining. Furthermore, Adams show that targeting vectors containing DNA recombineered from this BAC library can be used to target genes efficiently in several 129-derived ES cell lines (See abstract). The chimeric JC intron disclosed in Murphy would implicitly comprise a truncated human JC intron and a truncated mouse JC intron as evident from Retter (figure 1, NCBI accession no AJ851868) and Ravectch (see figure 10) who reported the sequence for mouse and human IgH variable region respectively would conclude that the first 12 nucleotide of mouse and human JC intron sequences that are immediately downstream of their respective 3’JH gene segment are identical. Therefore, absent of any specific length of truncated mouse JC intron in the claims, the JC intron disclosed in Murphy must necessarily contain first few nucleotides or 12 nucleotide that is same as human JC intron followed by remaining truncated mouse JC intron meeting the limitation of the broad claim. GenBank IgK JC is the GenBank entry for the mouse Ig kappa germline sequence that contains the J-C intronic region and flanking sequences. The annotation of the sequence indicates that the mouse JC intron spans bases 2101 to 4619, and the mouse intronic enhancer in the JC intron is within bases 3888 to 4100 (annotated as the “DNase I hypersensitivity region’). Thus, GenBank IgK JC discloses that the distance between the 3’ most J kappa gene segment and the mouse intronic enhancer region is less than 2 kb (i.e., 1787 bp). Additionally, GenBank IgK JC discloses that the span of nucleotides including the mouse intronic enhancer region (bases 3888 to 4100) and the rest of the mouse JC intron 3’ of the enhancer (4101 to 4619) combined is 731 bp in length.
in vivo (see figure 2page 17, lines 2-32). The kappa light chain construct described in Tanamachi comprises, in 5' to 3' direction: a plurality of human VK regions, a plurality of human JK segments, a JK enhancer from a mouse host, and a CK coding region from a mouse host (see page 6, paragraph 2).  Tanamachi continue to teach in a preferred embodiment that the invention provides a transgene construct which comprises, in 5' to 3' direction, a plurality of human VH regions, a plurality of human D segments, a plurality of human JH segments, a mouse J-mu enhancer, a mouse mu switch region and a mouse mu constant region, wherein the transgene contact, when integrated into a mouse genome, undergoes trans-switching with an endogenous mouse gamma constant region such that chimeric antibodies comprising human V regions and mouse constant regions (see page 5, lines 24-30). Tanamachi further discloses ligating the. .fragment, containing the mouse J-mu enhancer, mouse mu switch region and all of the mouse mu coding regions.. . into [a restriction] site 3' of the human VDJ region (see page 5, lines 24-30, 27, lines 31 to page 28, line 1) (limitation of claims). Tanamachi  disclose that the mouse of the invention comprises, in 5' to 3' direction, a plurality of human Vh regions, a plurality of human D segments, a plurality of human JH segments, a mouse J-mu enhancer, a mouse p switch region and a mouse p constant region, wherein the transgene construct, when integrated into a mouse genome, undergoes trans-switching with an endogenous mouse  constant region such that chimeric antibodies comprising human V regions and mouse constant regions of IgM and IgG isotype are produced in the mouse as required by the claims (see page 11, lines 4-10) .  Regarding claims 10, 16, it is relevant to note that Murphy et al teach isolating spleen cell from the mouse exposed to an antigen to produce hybridoma cells expressing an antigen specific (see claims 10, 16 and Col. 7, lines 57-58). Tanamachi also disclose isolating B cells from the transgenic mouse to produce antibodies (see page 19, lines 31-32, page 20, lines 2-3, lines 27-28) (limitation of claim 10). Tanamachi continue to teach B cells from the spleen of the mouse is 
Tanamachi et al teach isolating B cells from the transgenic mouse (see page 19, lines 31, page 2028-30) and monoclonal antibodies can be prepared and selected by one of a variety of suitable methods known in the art including, but not limited to hybridoma generation (see page 20, line 1). It is further disclosed that the hybridomas producing chimeric monoclonal antibodies of the invention are generated. It is further disclosed that the hybridomas,is produced from splenocytes and/or lymph node cells from immunized mice can be isolated and fused to an appropriate immortalized cell line, such as a mouse myeloma cell line (see page 20, lines 1-15).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the mouse of Murphy by substituting the human IgH 3 '-end J region and moue JC intron cloning junction with a human IgH/K 3 '- J region gene segment and mouse J/C intron cloning junction of Tanamachi et al, to produce human/mouse chimeric J/C intron, with a reasonable expectation of success, and such would be obvious modification to generate chimeric J/C intron so as to join human IgH/K VDJ/VJ region gene segments to a mouse J/C intron comprising the mouse enhancer, and mouse IgH/K constant region gene segments as evident from the teaching of Tanamachi to use said mouse to isolate  nucleic acid encoding human IgH/K or B cell comprising nucleic acid encoding human IgH/K  with a reasonable expectation of success, at the time of the instant invention, as instantly claimed. Said modification amounting to combining prior art elements according to known methods to yield predictable results. It is relevant to note that because the inserted human IgH variable region gene segments are in a position previously occupied by the mouse variable region sequences one of ordinary skill in the art would conclude that prior art of Murphy encompasses inactivation of mouse endogenous IgH/K variable region DNA such that only human IgH /K variable domains expressed from the immunoglobulin locus. Further, even though IgK JC intron comprising a kappa chain locus enhancer and 782bp of mouse IgK intron DNA upstream of the enhancer is not explicitly disclosed in prior art absent evidence of any unexpected phenotype .

Response to arguments
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:

Applicant disagree with the rejection arguing that in contrast to the megabase length of the chimeric IgH locus recited in the instant claims and taught by Murphy, the randomly integrated, 57 kb transgene taught by Tanamachi comprises few apparent regulatory signals to direct human V region gene segment rearrangement. It is a 57 kb fragment containing 4 human unrearranged V gene segments, all the unrearranged human D and J gene segments, operatively linked to mouse Emu and Cmu, see Figure 1. Applicant argues that with few apparent regulatory sequences in the Tanamachi construct above and given the influence of chromosomal regions surrounding its random integration site, motivation to modify the chimeric IgH locus at the endogenous IgH locus taught by Murphy et al. by replacing it with the chimeric locus taught by Tanamachi is lacking. Nor would the minimal apparent regulatory sequences in the chimeric IgH locus taught by Tanamachi provide one of skill at the time of the invention with the predictability requisite under KSR that the mouse Tanamachi construct would be effective in undergoing rearrangement of the human V region gene segments at the endogenous locus. Applicant argues that Tanamachi had the benefit of Murphy et al. well in advance of filing their PCT application, and yet Tanamachi chose not to adopt the teaching of Murphy et al. to locate its chimeric IgH locus at an endogenous IgH locus position. Therefore, in addition to Murphy's teaching away from random integration of human IgH DNA, Applicants submit that there was no motivation for one of skill at the time of the invention to have combined the chimeric JC intron of the randomly positioned chimeric IgH locus taught by Tanamachi et al. with the positioning of the human V region gene segments at the endogenous IgH locus taught by Murphy et al., to arrive at the structure of the chimeric IgH locus of the instantly claimed mouse, and the recited function of said mouse, where said mouse is capable of undergoing V, D, J joining.  there has been no mechanism to produce, in transgenic animals, large scale replacement of the entire variable gene encoding segments with human genes, thereby producing chimeras in both the heavy and light chains", emphasis added.  Murphy's teaching of the disadvantages of trans-switching in making chimeras is inconsistent with a motivation for combining Murphy with Tanamachi's disclosure that the transgene comprising human VDJ sequences linked to a mu constant region of the mouse host is capable of undergoing trans-switching with an endogenous region of the mouse host when the transgene is inserted into the host genome such that chimeric antibodies are produced. 
In response to applicant’s argument that there is no suggestion or motivation to use the feature of Tanamachi, it is noted that Tanamachi is applied not to illustrate advantage of using a chimeric JC intron, rather it is applied to the extent they create an human/mouse chimeric JC intron in the design of their human/mouse chimeric IgH locus, and attain successful expression of the human/mouse chimeric IgH antibody chains to provide sufficient motivation that such a concept works. Applicant’s argument that Murphy teaches away from Tanamachi is not persuasive because. Tanamachi explicitly shows that the ability to produce human/mouse chimeric IgH antibody chains in response to immunization (Examples 3-6). Thus, Murphy is not considered to teach away from Tanamachi so as to render Tanamachi incompatible for combining with Murphy.
at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally distinct from the corresponding single nucleotide of "mouse origin". Absent of any specific length of truncation of mouse and/or human JC intron, the limitation of chimeric J/C intron broadly comprise few nucleotides of human J/C intron origin with remaining (truncated) mouse JC intron. Applicant has provided no objective evidence that the presence a dinucleotide of "human origin" at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally distinct from the corresponding (at) dinucleotide of "mouse origin".  Further, those of ordinary skill in the art immediately recognize that the initial 12 nucleotide portion of the mouse and human J/C intron sequences are identical as evident from the human and mouse sequence disclosed in Retter et al (J Immunol 2007; 179:2419-2427, IDS) and Ravetch et al (Cell, 1981, 27 583-591, IDS). Therefore, the genome of the mouse disclosed in Murphy could be interpreted as chimeric JC intron comprising few nucleotides of human JC intron and remaining being truncated mouse JC intron (lacking first 12 nucleotide) meeting the limitation of the claims. Further, it is disclosed that the human and mouse JC intron sequence could be retrieved from NCBI Accession No. AJ851868 (located at positions 1416058-1416069) and NCBI Accession No. X97051 (located at positions 89823- 89834) respectively. One of ordinary skill in the art would conclude that the first few nucleotides of the mouse and human J/C intron sequences (i.e., immediately downstream of their respective 3' JH gene segments) are identical:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." The instant specification fails to disclose an element of criticality for the presence of a chimeric J/C intron comprising a truncated human JC intronic DNA and a truncated mouse JC intron that lacks few nucleotides. Rather, the transgenic mice of Murphy et al and Tanamachi et al comprise the endogenous mouse Eμ enhancer, which is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody chain. In the instant case, neither specification nor the declaration provided objective evidence of criticality of specific length of nucleotide truncation of “mouse” or "human", as opposed to some nucleotide of “human” and remaining from "mouse origin". The declaration fails to provide evidence that small truncation of mouse JC intron such as those embraced by the first few nucleotides of the mouse and human J/C intron sequences that is identical is a critical feature of, necessarily and absolutely changes the structural and the resulting functional phenotype of the claimed mouse.
In response to Bradley and Van Dijik’s declaration, it is noted that Murphy et al and the Bradley both emphasize the criticality of using and retain the endogenous mouse mu enhancer region for V-DJ recombination. However, those of ordinary skill in the art had long-recognized that the endogenous mouse mu enhancer was significantly downstream (3 ') to the start of the J/C intron (see Tanamachi et al Figure 1 and Aguilera et al Figure 1). 
Examiner has earlier indicated that claimed chimeric JC intron is broad and read on presence a single nucleotide of "human origin" at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally distinct from the corresponding single (a) nucleotide of "mouse origin". It is emphasized that because the initial few nucleotide portions of the mouse and human J/C intron sequences is identical, when analyzing the genome of, e.g., a Murphy mouse, it is practically impossible to determine whether the J/C intron is “chimeric” or “mouse” in this 
	In response to applicant's argument relying on three publications (by Bruggemann et al., 1989, Green et al., 1994; and Tuaillon et al., 1993,) in contrasting the property of competing with endogenous Ig expression between mice comprising randomly integrated chimeric Ig loci vs site directed chimeric Ig loci is not relevant to the instant case as , the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Murphy discloses “the murine immunoglobulin heavy chain intronic enhancer Emu has been shown to be critical for VDJ recombination as well as heavy chain gene expression during the early stages of B cell development”, it is noted that Murphy as such do not emphasize criticality of maintaining entire mouse JC intron. The teaching of Murphy and 
In response to applicant’s argument relying on Bradley Declaration asserting that the ordinary artisan would not reliably and predictably extrapolate the random integration of the human/mouse chimeric IgH locus with a human/mouse chimeric IgH locus at the endogenous IgH mouse locus, it is unclear as to how the those of ordinary skill in the art would not be able to predictably extrapolate the ability of a human/mouse chimeric IgH locus to yield human/mouse  μ enhancer, mouse μ switch region, and mouse IgH constant region gene segments, whereby the mouse JC intron may be entirely present (Murphy et al, figure 4A) or truncated (Tanamachi et al). The simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07.
On pages 25-26, of the applicant’s argument, applicant re-iterates the declarations to assert that nothing can be inferred about the regulation of the chimeric IgH locus taught by Tanamachi when integrated randomly into mouse genome. Applicant requests official notice in this area if this aspect of the rejection is maintained.
Applicant's argument(s) has been fully considered, but is not persuasive and no official notice is required. It is unclear as to how the those of ordinary skill in the art would not be able to predictably extrapolate the ability of a human/mouse chimeric IgH locus to yield human/mouse chimeric IgH polypeptides simply because one reference disclosed random integration (Tanamachi et al) while another reference disclosed a human/mouse chimeric IgH locus at the endogenous IgH mouse locus (Murphy et al). Both Murphy and Tanamachi et al disclosed the transgenic mice are able to yield human/mouse chimeric IgH polypeptides. As stated earlier, the chimeric JC intron read on Applicant has not provided any objective evidence that the presence a single nucleotide or few nucleotides of human origin at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally distinct from the corresponding single or few nucleotides of mouse origin. The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219,230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the claim nonobvious to one reasonably skilled in the art. 
On pages 26-28 of the applicant’s argument, applicant argues that in maintaining that the prior art of Murphy, Stevens and Tanamachi “included at least some human intronic DNA, the Office Action states on page 14 that “[T]his would have avoided cleaving the DNA immediately next to the 3’ human gene segment when preparing a targeting vector, as doing so would risk disrupting the 3’ human JH gene segment”. However, as noted above, US20120322108A1 teaches the process of homologous recombination can be determined to the nucleotide level, leading Applicant to conclude that the skilled artisan at the time of the invention would not necessarily have avoided cleaving the DNA immediately next to the 3' human JH gene segment when preparing a targeting vector in order to avoid risking disrupting the 3' human JH gene segment. Applicant reiterate notes the Expert declarations by Bradley and van Dijk that in each of their expert opinions, one cannot extrapolate from the teachings by Tanamachi of a randomly integrated chimeric Ig locus anything regarding expression at the endogenous IgH locus (or Igk locus). Applicants’ arguments have been fully considered, but are not found persuasive.
In response, it is noted that applicant re-iterates and rely on their previous arguments asserting that Tanamachi and Murphy regarding claim limitation of chimeric JC intron comprising truncated human JC intron and truncated moue JC intron and reliance to Bradley and van Dijik’s declaration that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response.
On pages 29-30 of the applicant’s argument, applicant argues Murphy teaches away from a chimeric IgH locus JC intron comprising a truncated mouse JC intronic DNA, as required by the instant claims.  Applicant cite figure 4 to assert that Murphy teaches preserving the entire 
In response, it is noted that Murphy et al and the van Dijk’s emphasize the criticality of using and retain the endogenous mouse mu enhancer region for V-DJ recombination. One of ordinary skill in the art reviewing the teaching of Murphy and Tanamachi would have concluded that the endogenous mouse mu enhancer is present downstream to the start of the J/C intron (Tanamachi fig. 1 and Aguilera Fig, 1). Examiner has earlier indicated that claimed chimeric JC intron is broad and read on a chimeric JC intron comprising a single or few nucleotide of human origin and remaining of mouse origin. It is emphasized that because the initial 12 nucleotide portion of the mouse and human J/C intron sequences is identical, when analyzing the genome of, e.g., a Murphy mouse, it is practically impossible to determine whether the J/C intron is “chimeric” or “mouse” in this region and could be interpreted as chimeric JC intron. It is unclear how the those of ordinary skill in the art would not be able to predictably extrapolate the ability of a human/mouse chimeric IgH locus to yield human/mouse chimeric IgH polypeptides simply because one reference disclosed random integration as in Tanamachi while another reference disclosed a human/mouse chimeric IgH locus at the endogenous IgH mouse locus as in Murphy particularly since both disclosed the transgenic mice are able to produce human/mouse chimeric IgH polypeptides. Further, applicant in part agree that Murphy et al and Tanamachi et al, teach a human/mouse chimeric IgH loci comprising either non-chimeric J/C intron (Murphy et al) or a human/mouse chimeric J/C intron (Tanamachi et al) that were recognized by the ordinary artisan to yield human/mouse chimeric IgH polypeptides. The instant specification fails to disclose an element of criticality for the presence of a chimeric J/C intron comprising human JC intronic DNA and a have pursued the known potential options with a reasonable expectation of success.
It is emphasized that neither the instant application, nor the van Dijk declaration provide any evidence that the loss of as single or few nucleotides in the mouse JC intron resulting in truncated mouse JC intron would necessarily and predictably changes the resulting phenotype of the mouse or ES cells. Absent evidence contrary the resulting chimeric JC intron comprising a truncated mouse JC intron is not considered material to patentability.
On pages 31-35 of the applicant’s argument, Applicant continue to argue that none of the claims of the five challenged Kymab patents require the instantly recited “truncated mouse IgH JC intronic DNA”, it is not clear to Applicant why how the DeFranco declaration is applicable to the instant claims. Applicant reiterate the earlier argument that Murphy, Stevens do not provide motivation for one of skill at the time of the invention to modify the chimeric locus of Murphy by truncating the mouse component to arrive at the instantly recited chimeric IgH locus.  Applicant reiterate the van Dijik’s declaration to argue that regulation the IgH locus is complex. Applicant continue to argue the test for obviousness is whether one of skill at the time of the invention could have reliably predicted that modifying the chimeric Ig locus of Murphy would not alter its function. That is, the test for obviousness was whether one of skill at the time of the invention could have reasonably predicted that modifying the chimeric IgH locus of Murphy by truncating the mouse JC intron would not interrupt functional intron sequences that includes splice sites or regulatory elements, such as the enhancer. Applicants’ arguments have been fully considered, but are not found persuasive.
In response, Examiner in part agree with the applicant’s argument that none of the previously issued Kymab patents require the instantly recited truncated mouse IgH JC intronic DNA and therefore this limitation was not explicitly addressed by DeFranco ‘s declaration and therefore was not reviewed by PTAB. However, the evidence provided in the DeFranco clearly shows that there are no structural differences in the nucleotides of a mouse and a human and therefore JC Intron from Sv 129 mouse could be interpreted to encompass few nucleotides of human origin and remining nucleotide of mouse origin. 

In response to applicant’s argument of lack of predictability to modify the chimeric IgH locus, it should be noted that  obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success.  See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988). The Van Dijk’s declaration is deficient to the extent the declaration fails to address how a truncated mouse JC intron and/or full JC intron   would affect the n and p nucleotide addition, somatic hypermutation, and transcription. In the instant case, Applicant or declaration on record have provided no objective evidence that the presence a single nucleotide of "human origin" at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally distinct from the corresponding single (a) nucleotide of "mouse origin". Applicant should note that the "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." The instant specification fails to disclose an element of criticality for the presence of a chimeric J/C intron comprising a truncated human JC intronic DNA and a truncated mouse JC intron that lacks few nucleotides. Rather, both the instant transgenic mouse, and the transgenic mice of Murphy et al and Tanamachi et al comprise the endogenous mouse Eμ enhancer, which is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody chain.
 
New & Maintained-Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8-9, 11, 19-22, 24-33 of copending Application No. 15214963. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims encompass a cell expressing said IgK polypeptide comprising said human Vk region, nucleic acid encoding said antigen- specific antibody, nucleic acid encoding said IgK polypeptide comprising said human Vk region, and nucleic acid encoding said human Vk region. 

Claims 1-20 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 10, 18-25, 27-29 of copending Application No. 15232122. Although the conflicting claims are not identical, they are not patentably distinct from each other
Claims 1-20 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of USP 10064398. This is a provisional nonstatutory double patenting rejection. 
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5-9, 11-24, 26, 29, 31-37 of
copending Application No. 16905547 and Tanamachi et al (W02007/117410). Although the
conflicting claims are not identical, they are not patentably distinct from each other because both
set of claims are directed to cell comprising a chimeric immunoglobulin kappa locus comprising
human variable region Vk and JK gene segment. Thus, the mouse cells of instant application
overlap with the mouse cells that is specifically claimed in of ‘537. This is a provisional
nonstatutory double patenting rejection because the patentably indistinct claims have not in fact
been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 15, 17,19 of copending Application No. 15955216.

Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and pending US patent and US Patent applications of record. Thus, the rejection is maintained.

Conclusion
No claims allowed. 

Goepfert et al (U SP 8,771,988) discloses an expression construct that includes a heavy chain encoding sequence and a light chain encoding sequence, both of which include a human/mouse hybrid intron. (col. 17: lines 57-60, col. 21: lines 3-21).
Woloschak et al (Molecular Immunology 1987, Pages 751-757), Stevens, S. et al. (Sept 10-13, 2006, September 10-13, Velocimmune: Humanization of Immunoglobulin Loci Using Velocigene Technology. Expanded poster #4 Presented at 1st International MUGEN Conference on Animal Models for Human Immunological Disease, Athens, Greece (hereafter the "Stevens Abstract", IDS) and Macdonald et al (2006, Velolmmune: Humanization of immunoglobulin loci using Veloci Gene technology Expanded poster Presented at 1st International MUGEN Conference on Animal Models for Human Immunological Disease, Athens, Greece (hereafter the " Macdonald Abstract", IDS).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632